AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


          The People of the State of New York                      )
                             Plaintiff                             )
                                v.                                 )      Case No.
                    Debt Resolve, Inc. et al.                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The People of the State of NewYork, by Barbara D. Underwood, Attorney General of the State of New York .


Date:          10/26/2018                                                                 /s/ Melvin L. Goldberg
                                                                                             Attorney’s signature


                                                                                     Melvin L. Goldberg (NY 1828284)
                                                                                         Printed name and bar number
                                                                                Office of the New York Attorney General
                                                                                             28 Liberty Street
                                                                                       New York, New York 10005

                                                                                                   Address

                                                                                        Melvin.Goldberg@ag.ny.gov
                                                                                               E-mail address

                                                                                              (212) 416-8296
                                                                                              Telephone number

                                                                                              (212) 416-6003
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
